Title: To Thomas Jefferson from William Esenbeck, 7 January 1808
From: Esenbeck, William
To: Jefferson, Thomas


                        
                            City of Washington Jan the 7th. 1808.
                        
                        I have the honour to acquaint the President of the U. S. That by studieng on my delegraphical Language, I found that Gun-boats can be applyed, and I will prove to the President, that every Boat, if applyed to this, will speake this Langage on any Subject, and answer the purpose. If the President will be pleased to grant me a Commission as Teacher of this Language, with a Salary of 12 hundred Dollars per Annum I will in the first place give the President the Key, and under take to teach it, to the Captains of the Gun-boats who are commissioned and under Oath by the President. This Langage is a perfect secret and in my opinion, no body should be acquainted with it except the President of the U.S. and the heads of the Departments & Captains employd in the service. I am prepared any time if I have permission, to come and prove all what I said in my Letters 
                  J’ai L’honeur d’étre Votre t[res] humble et tres obeisat Serviteur 
                        
                            Guilláume Esenbeck
                     
                        
                    